Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 6/29/2022 have been fully considered.  
Applicant has argued that the prior art of record, for example Monden fails to teach “one of more first deposition phases and one or more second deposition phases and each of the one or more vapor deposition cycles comprise alternating and non-overlapping exposures to one or more first deposition phases followed by one or more second deposition phases wherein each of the one or more firs deposition phases comprises sequential exposures of the semiconductor substrate to a titanium (Ti) precursor comprising TiCl4 alternating with a nitrogen (N) precursor , and wherein each of the one or more second deposition phases comprises sequential exposures of the semiconductor substrate to a silicon (Si) precursor alternating with a N precursor.  Applicant has argued that it is unclear which combination of exposures the last Office Action considers as corresponding to one of more first deposition phases.  This argument is respectfully found to be not persuasive because phase is defined as “a state regularly recurring” (Merriam-Webster’s Collegiate  Dictionary (10th ed. 1997), and in the last Office Action in the last paragraph on page 3 of the Office Action and continuing on page 4, Monden is relied upon for the steps of the phases of the ALD method for depositing TiSiN, which are discussed in the rejection and the portions in which the Monden reference teaches the steps for the deposition phases  are pointed out in the rejection, and reasons for the combination of the refences are stated and Monden is combined with Kau.  Applicant has not stated how the rejection is in error (MPEP 2145(I) Argument does not replace evidence where evidence is necessary).   Applicant has amended the claims to include the feature in claim 1 “of the one or more vapor deposition cycles” …“and non-overlapping” and the feature in claim 11 “of the one or more vapor deposition cycles” …”and non-overlapping”.  Applicant has also  argued that claims 2-7, 10, 12-15, and 18-21 are allowable as being dependent upon the independent  base claims. New grounds of rejection are made.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 7,  11  and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kau (US 2013/0256624 A1) in view of Monden et al (US 2021/0047727 A1)(“Monden”) and of Chung (US 2004/0077183 A1).
Kau discloses a phase change memory (para. 0001) in which a TiSiN layer can be formed by a cyclic deposition on a phase change layer 108 (para. 0017 and 0044), as Kau discloses that the electrode 110 is TiSiN (para.  0018 and 0028).
Kau is silent with respect to the  recited process of the ALD cycles  and precursors and with respect to non-overlapping.
Monden discloses ALD method for forming a TiSiN film (para. 0016) , the film formed on a wafer, the wafer having been heated to 350 to 530 degrees (para. 0050), which overlaps the recited temperature range and therefore the recited range is obvious (MPEP 2144.05), and then the wafer is placed in a processing space (para. 0050), the Si-containing  gas can be DCS (para. 0078) , the N-containing gas can be NH.sub.3 (para. 0069), and the Ti source is TiCl.sub.4 (para. 0051).
Chung, in the same field of endeavor of TiSiN deposition, discloses purge gas removal of volatile reactants between the exposure to precursor gases in an ALD process (para. 0033 and 0055  and Fig. 4C)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure made by Monden with the process disclosed by Kau in order to obtain the benefit of  excellent characteristics of the film as disclosed by Monden (Monden, para. 0077).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the purge disclosed by Chung with the method disclosed by Kau and Monden in order to obtain the benefit of obtaining the desired proportions of reactants in each layer formed.
Re claim 2:  The combination of Kau and Monden and Chung  discloses thermal atomic layer deposition for the reasons stated in the rejection of claim 1.
Re claim 3:  The combination of Kau and Monden and Chung discloses a temperature range which overlaps greater than 200 degrees C and less than 400 degrees C, as stated in the rejection of claim 1, therefore the recited range is obvious as stated in the rejection of claim 1.
Re claim 4:  Kau discloses at least partially  amorphous TiSiN (para. 0015).
Re claim 7:  The combination of Kau and Monden discloses SiH4, as Monden discloses silane, SiH.sub.4 (para. 0019).  The reasons for combining the references are the same as stated above in the rejection of claim 1.
Re claim 11:  Kau discloses a phase change memory (para. 0001) in which a TiSiN layer can be formed by a cyclic deposition on a phase change layer 108 (para. 0017 and 0044), as Kau discloses that the electrode 110 is TiSiN (para.  0018 and 0028).
Kau is silent with respect to the  recited process of the ALD cycles  and precursors.
Monden discloses ALD method for forming a TiSiN film (para. 0016) , the film formed on a wafer, the wafer having been heated to 350 to 530 degrees (para. 0050), which overlaps the recited temperature range and therefore the recited range is obvious (MPEP 2144.05), and then the wafer is placed in a processing space (para. 0050), the Si-containing  gas can be DCS (para. 0078) , the N-containing gas can be NH.sub.3 (para. 0069), and the Ti source is TiCl.sub.4 (para. 0051).   Monden also  discloses depositing a layer of Ti and subsequently depositing a layer of Si (para. 0023-0025).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure made by Monden with the process disclosed by Kau in order to obtain the benefit of  excellent characteristics of the film as disclosed by Monden (Monden, para. 0077).
Re claim 19:  Kau discloses the dimensions of the electrode 110, which is the diffusion barrier material TiSiN, is matched to the lateral dimension of the phase change storage element 100 (Fig. 1), as Kau discloses each TiSiN electrode layer such as 105 and 112 is directly coupled to the dielectric film to which it is shown to be attached (para. 0117-0118), which is a disclosure of the dimensions of the barrier material being matched to the storage element dimensions.
Re claim 20:  :  The combination of Kau and Monden and Chung  discloses SiH4, as Monden discloses silane, SiH.sub.4 (para. 0019).  The reasons for combining the references are the same as stated above in the rejection of claim 11.
Re claim 21:  Kau discloses at least partially  amorphous TiSiN (para. 0015).


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kau (US 2013/0256624 A1) in view of Monden et al (US 2021/0047727 A1)(“Monden”) and of Chung (US 2004/0077183 A1)  as applied to claim 1 above, and further in view of Chung et al (US 2003/0108674 A1)(“Chung ‘674”).
Kau in view of Monden discloses the limitations of claim 1 as stated above.  Kau in view of Monden is silent with respect to a via or trench.
Chung ‘674, in the same field of endeavor of cyclic deposition of TaSiN (para. 0008-0009), discloses the deposition of the layers in vias or trenches or openings (para. 0005).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure made by Chung ‘674 with the method disclosed by Kau in view of Monden and of Chung  in order to obtain the benefit of conformality of the layers in the openings as disclosed by Chung  (Chung, para. 0010) in memory devices which include memory devices and other circuit layers.

Claims 5-6 and 15  is/are rejected under 35 U.S.C. 103 as being unpatentable over  Kau (US 2013/0256624 A1) in view of Monden et al (US 2021/0047727 A1)(“Monden”) and of Chung (US 2004/0077183 A1). as applied to claims 1 and 11 above, and further in view of Knapp et al (US 2010/0151681 A1)(“Knapp”).
Kau in view of Monden and Chung discloses the limitations of claims 1 and 11 as stated above.  Kau in view of Monden and Chung  is silent with respect to the recited resistivity.
Knapp, in the same field of endeavor of TiSiN films (Abstract), discloses that the resistivity of the electrode can be varied by varying the flow rate of the silicon precursor (para. 0023 and 0062-0064) in the cyclic deposition of TiSiN films (para. 0022 and 0040-0041), and discloses a value within the recited range (para. 0062), which renders the recited range obvious (MPEP 2144.05).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure made by Knapp with the mehod of Kau in view of Monden and Chung to have been able to determine the recited range through routine optimization (MPEP 2144.05(II)).
Re claim 6:  The combination of Kau and Manden and Chung and Knapp discloses the recited range of silicon concentration to be obvious to one of ordinary skill in the art, as Knapp disclose that the amount of silicon in the deposited TiSiN can be used to tune the resistivity of the layer (para. 0064), and therefore it would have been within the ordinary skill in the art to have determined the recited concentration range of silicon in the layer through routine optimization (MPEP 2144.05(II)).
Re claim 15:  The combination of Kau and Manden and Chung and Knapp discloses the recited range of resistivity  to be obvious to one of ordinary skill in the art, as Knapp discloses that the resistivity of the electrode can be varied by the varying the flow rate of the  silicon precursor (para. 0023 and 0062-0064) and discloses a value in the recited range (para. 0062), which renders the range obvious (MPEP 2144.05(II))., and therefore it would have been within the ordinary skill in the art to have determined the recited concentration range of silicon in the layer through routine optimization (MPEP 2144.05(II)).


Claims 12-14 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over over  Kau (US 2013/0256624 A1) in view of Monden et al (US 2021/0047727 A1)(“Monden”)   and of Chung (US 2004/0077183 A1)as applied to claim 11 above, and further in view of Sekar et al (US 2010/0117053 A1)(“Sekar”).
Kau in view of Monden and Chung discloses the limitations of claim 11 as stated above.  Kau in view of Monden also discloses  an adjacent metallization structure, as Kau discloses the TiSiN is between the phase change storage structure 108 and a structure 102 which is a word line (para. 0014, 0017, and 0018 and Fig. 1).   Kau in view of Mendan and Chung is silent with respect to the word line being metallization structure.
Sekar, in the same field of endeavor of state change element (Abstract) discloses that wordline is formed of metal such as tungsten (para. 0079).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the material disclosed by Sekar with the method disclosed by Kau in view of :Monden and Chung because Sekar discloses a material of art recognized suitability for an intended purpose (MPEP 2144.06).
Re claim 13:  The combination of Kau and Monden and Chung  and Sekar discloses an Ovonic threshold switch, as Kau discloses an Ovonic threshold switch (para. 0017).  The reasons for combining the references are the same as stated above in the rejection of claim 12.
Re claim 14:  The combination of Kau and Monden and Chung  and Sekar disclses tungsten (W) as stated above in the rejection of claim 12.
Re claim 19:  Kau discloses the dimensions of the electrode 110, which is the diffusion barrier material TiSiN, is matched to the lateral dimension of the phase change storage element 100 (Fig. 1), as Kau discloses each TiSiN electrode layer such as 105 and 112 is directly coupled to the dielectric film to which it is shown to be attached (para. 0117-0118), which is a disclosure of the dimensions of the barrier material being matched to the storage element dimensions.
Re claim 20:  :  The combination of Kau and Monden and Chung  discloses SiH4, as Monden discloses silane, SiH.sub.4 (para. 0019).  The reasons for combining the references are the same as stated above in the rejection of claim 11.
Re claim 21:  Kau discloses at least partially  amorphous TiSiN (para. 0015).

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIDAD EVERHART/               Primary Examiner, Art Unit 2895